DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/05/2022 has been entered.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 4,848,590) in view of Svatek et al. (“Svatek”)(US 7,743,927) and Yunker et al. (“Yunker”)(US 6,814,211).
Kelly (fig. 1-5) teaches an object conveying system comprising
(re: certain elements of claim 1) a guide plate (near 17’, 17’a) having at least two channels, each channel of the at least two channels is for conveying an object between a first end and a second end of the corresponding channel (fig. 1-3, 5 wherein each channel can be regarded as extending from top of 17’ to bottom and comprising multiple apertures near 18, 24, 40, 41, 53, 62, 62 as best shown in fig. 1, wherein fig. 5 shows three separate channels; col. 10, ln. 20+ teaching three separate parallel lines within the guide plate with each line containing similar features), wherein each channel of the at least two channels comprises a first aperture (18) provided at a first longitudinal position thereof and a second aperture (41) provided at a second longitudinal position thereof (Id.), 
an object measurement unit (21, 23, 26) for conducting an optical measurement associated with a property of the object via the first aperture of each channel of the at least two channels when the object passes the first aperture towards the second end (col. 5, ln. 10-38); 
at least one ejector unit (near 41, 46) arranged in each channel of the at least two channel to eject the object conveyed on the corresponding channel when reaching the second longitudinal position on the guide plate located downstream of the first aperture based on the measured property of the object and a timing signal associated with a conveying velocity of the object being conveyed along the channel (fig. 1, 4; col. 7, ln. 5-col 8, ln. 62 teaching control unit for using timing signal and air blast valves to sort objects);
wherein each channel of the at least two channels comprise a longitudinally extending base (fig. 1,5 near 17); and
 wherein the second aperture is configured to receive a fluid jet stream (fig. 1);
(re: claim 2) wherein each channel of the at least two channels further comprises a third aperture (near 24) provided at a third longitudinal position arranged downstream the first longitudinal position and upstream from the second longitudinal position, wherein said third aperture is operatively coupled to the object measurement unit such as to allow for calculation of the conveying velocity (col. 8 teaching how control unit calculates object data, such as size and velocity, using data from optical detectors that includes timing signals; fig. 1 showing optical detector 26 related to second aperture near 24; fig. 4 showing timing system).
(re: claims 3 and 4) Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of 
(re: claim 3)  wherein the object measurement unit is arranged to optically detect the object passing the first aperture at an associated first time instant, and the object passing the third aperture at an associated second time instant, thereby allowing for calculation of the time at which the associated object will pass the second longitudinal position by utilizing the time instant, and time instant, distance between the first longitudinal position and third longitudinal position and distance between the first longitudinal position and second longitudinal position (fig. 1 and col. 8 teaching use of exact timing signals to calculate, object data such as size, velocity and timing of sorting blasts);;
(re: claim 4) wherein the object measurement unit is arranged to optically detect the object entering the first aperture at an associated first time instant the object exiting the first aperture at an associated second time instant, thereby allowing for calculation of the time at which the associated object will pass the second longitudinal position by utilizing the time instant, and time instant, the size of the first aperture and distance between the first longitudinal position and second longitudinal position (Id.). 

Kelly further teaches
 (re: claim 6) wherein the first aperture and/or second aperture is provided through the longitudinally extending base (fig. 1);
 (re: claim 10)  wherein the second longitudinal position is located downstream the second end of the at least two channels (fig. 1);
(re: claim 11)  wherein each channel of the at least two channels has a width dimensioned to accommodate a single object (fig. 5);
(re: claim 12)  wherein the ejector unit is a fluid jet stream unit (col. 7, ln. 19+ teaching air blast nozzles);
(re: claim 13)  wherein the second aperture is tapered, thus forming an ejection channel having a cross-section reducing through a base of the guide plate towards the object in use (fig. 1 showing slightly tapered apertures); 
(re: claim 14)  a control unit (23) arranged to control the operation of the ejector unit and/or object measurement unit;
(re: claim 15)  wherein the control unit is further arranged to eject a particular object based on information of said object being obtained from the object measuring unit (col. 8-9); 
(re: claim 16)  wherein the control unit is further arranged to receive information from at least one object sensor monitoring each object between the first longitudinal position and the second longitudinal position, thereby assuring that the object having a certain property to be ejected is ejected at the second longitudinal position by means of the ejector unit (Id.);
(re: claim 17)  wherein the sensor is at least one camera (Id. and fig. 5 teaching photo detectors).

Kelly as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 1) wherein each channel comprise a pair of sidewalls arranged along either of the longitudinally extending base for limiting the movement of the object in a lateral direction when being conveyed longitudinally along the longitudinally extending base;
wherein the longitudinally extending base defines a continuous, uninterrupted surface that extends an entire longitudinal distance from the first aperture to the second aperture and an entire transverse distance between the pair of sidewalls.
Here, it is noted that Kelly already teaches that a continuous, uninterrupted surface is a well-known equivalent in the prior art (see e.g., col. 6, ln. 34+).  Svatek further teaches that it is well-known in the sorting arts to use sidewalls to define multiple channels within a guide plate to improve the delivery of items for sorting (fig. 4 near 338; col. 1, ln. 64-col. 2, ln. 17 and col. 6, ln. 6-32 teaching that defining channels allows greater control of downward velocity of items and reduces lateral velocity; see also fig. 7, 8).   Yunker also teaches that it is well-known to employ a pair of sidewalls to better define channels in a slide plate for a sorting machine and prevent abnormally shaped objects for jamming the sorting channel (fig. 3 near 42, 44, 46 and col. 5, ln. 50+).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (e.g., slide plate and sidewalls) with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Kelly for the reasons set forth above.
	

	
Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, Applicant argues that the prior art teaches way from the amended feature of a continuous, uninterrupted base by teaching that a slide plate is “preferably” in the form of a grating.  This argument is not persuasive as it is well-established that merely describing an element as inferior does not “teach away” from the inferior element. See MPEP2145.X.D.1(stating that “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)).  In the instant case, Kelley merely teaches that the grating is a preferred format, thus the continuous slide plate may be regarded as a common equivalent that is already well-known in the art—i.e., an obvious modification.  Indeed, using a solid slide plate is merely less efficient and does not change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01.  Consequently, as a reasonably interpretation of the prior art renders Applicant’s claimed invention obvious, the claims stand rejected.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
April 28, 2022